Citation Nr: 1449929	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  08-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease and spondylolisthesis at L5-S1. 

2.  Entitlement to service connection for disability manifested by lower extremity numbness, to include as secondary to lumbar spine disability.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his friend


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to November 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for spondylolisthesis, and numbness and loss of feeling to both legs.  In August 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008. 

In October 2012, the Veteran, his wife, and his friend testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record. 

Subsequently, the appeal came before the Board in February and December 2013, and in April 2014, at which times the claims on appeal were remanded for further development.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  Scoliosis, Pars defect and spondylolisthesis L5 are congenital defects, which are deemed to have clearly and unmistakably existed prior to service.  

3.  The Veteran did not sustain a superimposed disease or injury to his congenital scoliosis, Pars defect or spondylolisthesis L5 during or as a result of service, resulting in disability, nor is there competent, probative evidence to the effect that these congenital conditions were chronically aggravated in or as a result or service.   

4.  No lumbar spine disability diagnosed since 2007, to include lumbar sprain; degenerative disc disease (DDD) L5-S1, and degenerative joint disease (DJD), is medically shown to have been incurred or aggravated in or by service and arthritis/ degenerative joint disease of the back did not manifest within one year of discharge from service.

4.  No disability manifested by lower extremity numbness, to include diagnosed radiculopathy, is medically shown to have pre-existed service; to be causally or etiologically related to any disease, injury, or incident in service; or to be caused or aggravated by a service-connected disability. 

5.  Because service connection for a lumbar spine disorder has not been established, there is no legal basis for awarding service connection for any disability secondary to such a disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder of the lumbar spine, to include degenerative fisc disease and spondylolisthesis at L5-S1, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2013).

2.  Thr criteria for service connection for neurological disability manifested by lower extremity numbness, to include as secondary to lumbar spine disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in April 2007, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in April 2007, prior to the adjudication of the claims in July 2007.  Thereafter, the RO adjudicated the claims in an SOC issued in July 2008, and in Supplemental SOCs issued in February 2012 and July 2014.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The post-service treatment records including medical reports and statements have been obtained and associated with the file.  

In addition lay statements have also been added to the file along with contentions and arguments provided by the Veteran, to include as provided in Board video hearing testimony given in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2012 hearing, the undersigned noted the issues on appeal.  Information was solicited regarding the Veteran's history of back and leg problems, prior to, during, and since service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion revealed the need for further development as directed in a February 2013, December 2013, and April 2014 Board remands.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing is legally sufficient.

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran was afforded VA examinations in June 2010 and July 2013.  Pursuant to December 2013 and April 2014 Board remands, a supplemental medical opinion was added to the file in June 2014.  It appears that all requested development relating to the service connection claims was accomplished as directed in the 2013 and 2014 remands; to that extent there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation under Stegall v. West, 11 Vet. App. 268, 271 (1998) when the examiner made the ultimate determination required by the Board's remand).  Further, the Veteran has not maintained that the 2013 VA examination and opinions or 2014 VA opinions provided for the record are inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Background

The Veteran filed an original service connection claim for a low back disorder in April 2007, claiming both that his back was injured in service and that a pre-existing back condition had become worse as a result of service.  He also mentioned having secondary neuropathy, described as numbness and loss of feeling in the legs.  

The Veteran's DD 214 Form shows that he served in the United States Navy from August 19, to November 19, 1971 and that he was discharged due to physical disability existing prior to entry on active duty established by the medical board.  

In a lay statement provided in May 2007, the Veteran indicated that during recruit training, he began suffering from acute and chronic lower back pain, which was reported to his superiors and was referred to sick call.  He reports that Navy physicians conducted tests and requested X ray films of the back to identify the source of severe acute chrome back, and that several days later he was ordered to the Balboa Naval Hospital for further tests and treatment for a back injury.  He notes that a Navy physician at the Balboa Navy Hospital informed him after examination and review of X-ray films that he had a prior existing back injury and ordered the Navy Medical Board to review the case to determine if he should remain in the Navy be considered for medical discharge.  Ultimately, he reports it was determined that he had a pre-existing lower back injury which was exacerbated during boot and he was honorably discharge for medical reasons.  He stated that he still had chronic acute pain in the lower back and loss of some feeling in both legs.  

The Veteran's service treatment records (STRs) include a January 1971 enlistment examination report which reflects that clinical evaluation of the spine was normal; the Veteran gave a history of back trouble and leg cramps and indicated that he had worn a brace of back support.  The examiner noted that the Veteran experienced thigh cramps and had sustained lumbar trauma while lifting a heavy load in November 1970, with manifestations of back pain and radiation into the legs.  The Veteran was seen on August 28, 1971 with complaints of severe back pain.  At that time he had difficulty sitting, standing and lying down.  A history of pre-service history of pain after lifting a heavy object was noted.  Scoliosis to the right was noted.  Possible spondylolisthesis was also recorded.  X-ray films revealed loss of lumbar lordosis and spondylolisthesis L5.  It was recommended that the Veteran be administratively separated from service.  

The STRs include a medical board report of November 17, 1971 reflecting that the Veteran was deemed unfit for duty for due to physical disability described as spondylolisthesis, existing prior to service and not aggravated therein.   

Records of Central Washington Family Medicine include an April 2007 MRI study report showing that there is spondylolysis at the L5 level with grade I spondylolisthesis of L5 on S1.  Also shown was a mild retrolisthesis of L4 on L5 as well as some mild decreased height of the posterior aspect of L5 vertebral body, described as most likely developmental or chronic in nature as there was no evidence for marrow edema.  Impressions of grade 1 spondylolisthesis and spondylolysis at L5-S1, and mild degeneration and bulging of L4-5 and L5-S1 discs was made.  

Private medical evidence reflects that in June 2010, X-ray films of the lumbar spine were taken which revealed L5 spondylolysis with grade 1 spondylolisthesis.  Arthritic changes were present in the facet joints and mild degenerative disc change was present throughout the lumbar spine.  

A VA examination of the spine was conducted in June 2010 and the claims file was reviewed.  The Veteran reported that in 1970 when lifting a box of veneers for making plywood he pulled a muscle and was seen by a chiropractor.  He stated that his back trouble improved and after that he joined the Navy.  It was noted that in basic training, he developed lower back pain due to which he was seen at Balboa Naval Hospital and told he had a lumbar spine problem (spondylolisthesis).  As a result, he was given a medical discharge and later worked in lumber mills, a ladder factory, and in road construction.  Degenerative joint disease and mild degenerative disc disease of the lumbar spine were diagnosed.  

On VA neurological examination of June 2010, physical examination showed hyperactive reflexes on knee jerk bilaterally.  Ankle jerk was normal.  There was no sensory deficit of the lower extremities and motor examination was normal bilaterally.  There was positive Lasegue's signs to the right side and the examiner noted there was positive head compression causing lower back pain.

The examiner opined that it was less likely as not (less than 50/50 probability) that the diagnosed back and leg conditions were caused by or a result of active service.  It was noted that there was a history of back problems before active service and observed that the most current lumbar spine X rays films dated in June 2010 showed the same degree of spondylolisthesis as those obtained in 1971, indicating that the condition had not progressed since that time.  It was also pointed out that the development of back pain was soon after entrance into military service and so it was quite likely that the abnormal X-ray films findings were present even before military service.  It was acknowledged that there were no lumbar spine films in the claims file prior to military service.  The examiner stated that degenerative joint disease of the lumbar spine had developed since discharge from military service and would be an expected finding in a patient the Veteran's age, noting that there was no mention of any degenerative disc changes on the 1971 lumbar spine films.  The examiner noted that it was also significant the sensory loss in the right leg was not anatomical (complete circumference of right thigh) which would involve multiple nerve roots from L2 to L3 to S2, meaning that a nerve was not being impinged due to a back problem.  The examiner added that it was less likely as not that the current back disease was aggravated by active service.  

The Veteran presented testimony at a Board video conference hearing held in October 2012.  He stated that he had a pre-existing back disability that was noted on service enlistment and began having significant back problems during basic training, resulting in a permanent worsening of the condition.  He also stated that he had numbness and loss of feelings in the legs, which he believed was due to his back problem.   

A VA examination was conducted in July 2013 and the claims file was reviewed.  The following diagnoses were made: (1) spondylolisthesis L5-S1 grade 1 - diagnosed in November 1970; (2) lumbar sprain - diagnosed August 1971; and (3) scoliosis - congenital at birth.  X-ray films showed mild degenerative change of the lumbar spine, pars defects L5 with grade 1 L5-S1 spondylolisthesis, and mild thoracolumbar scoliosis.  EMG studies also revealed left L4-5 radiculopathy and right S1 radiculopathy.  

As reflected in the examination report, the examiner characterized the pertinent inquiries as follows (1) Has the current lumbar spine degenerative disc disease and degenerative arthritis, which is a pre-existing condition, been permanently aggravated by service?; (2) Is the current bilateral radiculopathy due to the pre-existing degenerative disc disease and degenerative arthritis lumbar spine?; and (3) What is the etiology of the left and right lower extremity condition?

In response to the question (1) the VA examiner opined that the claimed condition (not specifically mentioned), which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service injury, event, or illness.  In response to question (1) the examiner explained that the Veteran's lumbar spine condition, even as late as the 2010 June exam, did not show any progression of this condition.  It was further noted that the Veteran continued in an active employment and that the CT scan done for this exam in July 2013 still only demonstrated mild degenerative changes.  The examiner indicated that she could not find any aggravation of this congenital condition to include the grade one spondylolisthesis, scoliosis thoracolumbar, and pars defects to have been permanently aggravated by service in 1971 when no progression or changes of this condition have occurred. 

With respect to questions (2) and (3), the examiner noted that the current diagnosis of the bilateral lower extremities is lumbar radiculopathy, described as caused by the congenital and pre-existing pars defect and spondylolisthesis (degenerative disc disease and degenerative arthritis).  It was observed that he had a diagnosis by EMG study of a right S1 radiculopathy and chronic left L4-5 radiculopathy, all consistent with his congenital conditions.  The examiner opined that the Veteran's symptoms have not changed since 1971 and could not be considered aggravated by service.

The file contains a September 2013 memorandum indicating that a formal finding of unavailability was made regarding medical treatment records from the Balboa U.S. Naval Hospital.  

In a remand issued in December 2013 and reissued in April 2014, the Board found that some clarification was required in conjunction with the 2013 opinion and that an addendum to that opinion was required.  Specifically requested was clarification as to whether spondylolisthesis diagnosed in service and for which the Veteran was ultimately discharged is a congenital defect.  If so, there arises the related matter of whether any disease or injury was superimposed on that condition during service.  Also found to require additional action was identification of all currently manifested conditions of the lumbar spine and a discussion of the clarification of the June 2010 VA examiner's diagnosis of degenerative disc disease, in terms of etiology and onset, as had been previously requested in a February 2013 Board remand.

Pursuant to those remands, in June 2014 the same examiner that conducted the 2013 VA examination provided additional information and opinions as follows.  

1) Diagnoses relating to the lumbar spine - pars defect L5-S1; grade 1 L5-S1 spondylolisthesis; mild thoracolumbar scoliosis; and lumbar sprain.  For the two diagnoses from the 2010 examination, degenerative disc disease L5-S1 is medically assumed as there are positive EMG 2013, findings to support nerve root radiculopathy right S1 and left L4-5.  Degenerative joint disease and degenerative joint disease as the pars defect does affect the facet joints and this is an actual joint, therefore the diagnosis of DJD of the lumbar spine.  All of these diagnoses are accurate for the thoracolumbar spine.

2) The diagnoses for the lower extremities are: right S1 radiculopathy and left L4-5 radiculopathy.

3) The Pars defect is the result of the original injury prior to service in November 1970.  It is now medically recognized that a pars defect is in fact a stress fracture that leads to spondylolisthesis.  Grade 1 is the least affected type.  This Veteran has had this same grade 1 spondylolisthesis since 1970.  The Pars defect in this Veteran's case is due to the injury prior to service.

4) This Veteran was noted to have mild thoracolumbar scoliosis 1971 and the degree is very slight (8.5) and has not changed since the injury in November 1970.  This is a stable and unchanging condition and most likely congenital as there is no other spinal condition present to account for this.

5) The lumbar chronic sprain is due to the original injury November 1970 and is a chronic minimal laxity of the spinal ligaments around the L4-5-S1 vertebrae.  This is part of the cause of this Veteran's muscle spasms along with scoliosis which also predisposes people to have thoracolumbar paraspinal muscle spasms.  It is NOT possible to even speculate which causes the most spasms or separate these symptoms without extreme speculation.

6) The degenerative disc disease is presumed due to findings to support nerve root radiculopathy right S1 and left L4-5, and the cause is the original injury of November 1970.  

7) Degenerative arthritis of the spine is also the chronic findings of the spondylolisthesis and facet arthropathy and is due to the original injury November 1970.

8) Every diagnosis above: Pars defect L5-S1; grade 1 L5-S1 spondylolisthesis; mild thoracolumbar scoliosis; lumbar sprain; degenerative disc disease L5-S1 and degenerative joint disease clearly and unmistakably existed prior to service and have NOT been aggravated in any way by service.  It is not likely that any of these diagnoses were incurred in service and due to service.

9) This Veteran's long and very active and physically demanding job history prior to service and after service do not support any aggravation of his pre-existing conditions.  There is NOT any aggravation of these thoracolumbar conditions.  This is unequivocally supported by the spondylolisthesis has remained grade 1 since the original injury in November 1970 and there has been absolutely no progression of this.  The radiculopathy in the lower extremities remains entirely due to the original injury November 1970 and this also has not had progression since and is stable.  This is also supported by this Veteran's very active and physically demanding employment history and the EMG findings of 2013.

10) It is also this examiner's further opinion that the service in recognizing this Veteran's chronic thoracolumbar conditions in basic training and diagnosed at Balboa Naval hospital and then medically discharged, that also supports that the service by acting promptly, prevented any increases in this Veteran's conditions and that NO aggravation of any of these conditions has occurred.  Again: this Veteran's condition has had no progression since 1970.  Therefore no in service injury or in service aggravation has been documented to have occurred.

Analysis

The Veteran maintains that he entered the United States Navy unware of a back injury that was preexisting, and contends that the injury of the lower back worsened during boot camp training because of intense physical training, warranting service connection based on aggravation.  He also asserts that service connection is warranted for numbness and loss of feeling to both legs, secondary to the back condition.  

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.") 

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      A.  Lumbar Spine Disorder

In this case, the clinical evidence firmly establishes the presence of several currently manifested low back disorders, to include pars defect L5-S1; grade 1 L5-S1 spondylolisthesis; mild thoracolumbar scoliosis; lumbar sprain; degenerative disc disease (DDD) L5-S1, and degenerative joint disease (DJD).  

The Board also finds that pre-existing conditions of scoliosis, pars defect and spondylolisthesis L5 were found during service, all of which have been found to have clearly and unmistakably existing prior to service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

With respect to findings of pars defect, spondylolisthesis and scoliosis made during service, these conditions have been described as a congenital/developmental conditions, which clearly and unmistakably existed prior to service and the file contains no competent evidence to the contrary.  In this regard, as early as 2007 these conditions were described as developmental, and were confirmed as congenital conditions on VA examinations of 2013 and 2014, at which times those conditions were also determined to have clearly and unmistakably existed prior to service.  The post-service findings are consistent with the findings of the medical Board in 1971, which also found that the Veteran's spondylolisthesis existed prior to service.  There is no competent evidence on the file to the contrary and the file does not contain any competent medical evidence which rebuts the aforementioned opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board notes that congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

Here, there has been no evidence presented which establishes or even suggests that the congenital/developmental pars defect, spondylolisthesis or scoliosis were aggravated beyond the normal course of these conditions by any service-related superimposed disease or injury.  In this regard, aggravation entails a permanent worsening beyond the natural progression of the disease.  The file contains 2013 and 2014 medical opinions to the effect that these three conditions clearly and unmistakably existed prior to service and were not clearly and unmistakably aggravated beyond the natural progression of the condition by service or any incident therein, having been essentially unchanged since the initial pre-service injury of November 1970.  In 2013, the examiner specifically indicated that she could not find any aggravation of the congenital conditions to include the grade one spondylolisthesis, scoliosis thoracolumbar, and pars defects to have been permanently aggravated by service in 1971 when no progression or changes of this condition have occurred.

The post-service findings are consistent with the findings of the medical Board in 1971, which also found that the Veteran's spondylolisthesis existed prior to service and was not aggravated therein.  There is no competent evidence on the file to the contrary and the file does not contain any competent medical evidence which rebuts the aforementioned opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  As such, service connection is not warranted for currently manifested low back conditions diagnosed as pars defect, spondylolisthesis or scoliosis. 

As noted, other lumbar spine conditions including lumbar sprain, DDD and DJD are also currently diagnosed in this case; essentially indicative of arthritis and additional symptomatology.  As to these conditions, the remaining question is whether they were incurred during or as a result of the Veteran's active military service, presumptively or otherwise. 

With regard to Hickson element (2), in-service incurrence, review of the available STRs fails to reveal any mention of arthritis.  In this regard, it was not until between 2007 and 2013, that the post-service clinical diagnoses of lumbar sprain, DDD and DJD were initially shown.  As such, arthritis was not diagnosed during service, within the first post-service year, or for decades thereafter.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, clinical evidence reflects that it was more than 30 years after service that there was any indication of arthritis.  As such, service connection on a presumptive basis is not warranted. 

The Court of Appeals for the Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Turning to this third element, nexus evidence, the file contains several medical opinions addressing the issue of an etiological link between the Veteran's post-service clinically diagnosed low back conditions and service, all of which are negative. 

The first negative opinion was provided by a VA examiner in 2010, to the effect that it was less likely as not (less than 50/50 probability) that the diagnosed back conditions were caused by or a result of active service.  The examiner explained that degenerative joint disease of the lumbar spine had developed since discharge from military service and would be an expected finding in a patient the Veteran's age, noting that there was no mention of any degenerative disc changes on the 1971 lumbar spine films.  The examiner added that it was less likely as not that the current back disease (to the extent pre-existing) was aggravated by active service.  

In the second negative opinion of 2013, a VA examiner opined that the claimed lumbar condition (not specifically identified), which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service injury, event, or illness.  In response to question (1) the examiner explained that the Veteran's lumbar spine condition, even as late as the 2010 June exam, did not show any progression of this condition.  It was further noted that the Veteran continued in an active employment and that the CT scan done for this exam in July 2013 still only demonstrated mild degenerative changes.  The examiner indicated that she could not find any aggravation of this congenital condition to include the grade one spondylolisthesis, scoliosis thoracolumbar, and pars defects to have been permanently aggravated by service in 1971 when no progression or changes of this condition have occurred.

In the final negative opinion provided in June 2014, the same VA examiner as provided the 2013 opinions clarified her opinions as follows: (1) lumbar chronic sprain is due to the original injury November 1970 and is a chronic minimal laxity of the spinal ligaments around the L4-5-S1 vertebrae; (2) degenerative disc disease/ degenerative arthritis of the spine is also a chronic findings of spondylolisthesis and facet arthropathy and is due to the original injury November 1970.  

In essence, lumbar sprain, DDD and DJD, all diagnosed decades post-service, have been either etiologically linked to congenital back conditions existing prior to service, or simply to normal progression/aging.  None of the conditions have been linked by any competent medical evidence or opinion to service or aggravation of a pre-existing low back disability.  

Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  All of the aforementioned opinions were provided based on a comprehensive review of the Veteran's history and the claims file.  The opinions are also supported by reasoning to the effect that lumbar sprain, DDD and DJD, were all diagnosed decades post-service, and that pre-existing congenital back conditions identified as pars defect, spondylolisthesis and scoliosis were not aggravated in or as a result of service, but instead over time and by virtue of the normal progression of those conditions, caused manifestations of lumbar sprain, DDD and DJD.  Accordingly, the negative opinions provided between 2010 and 2014 are found to be of high probative value in this case, as they were issued based upon consideration of a comprehensive historical record and claims file review, and are supported persuasive and logical rationale based on an accurate factual history.  The Board finds no adequate basis to reject any of these competent medical opinions based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). 

The Board acknowledges the Veteran's statements and testimony to the effect that he has suffered from chronic back problems in and since service.  This lay history must be analyzed in and of itself, for its competency, credibility and probative value.  In this regard, he Veteran is generally considered competent to provide an account of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Moreover, the Board finds no reason to question the credibility of this account. 

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007).  However, here the matters of opining as to continuity and chronicity of back symptoms since service, as well as the etiology of those symptoms, are made more complex by findings of pre-existing congenital back conditions with active symptoms.  In such event the pertinent question for purposes of establishing service connection is not whether symptoms have been chronic, but whether chronic aggravation is shown.  

While the Veteran is generally considered competent to relate events in service and after service, and to describe the nature of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis, causation and aggravation of pre-existing conditions.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to render any such opinion in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, and significantly, competent medical professionals have repeatedly failed to find that the Veteran's pre-existing back conditions were chronically aggravated by service, or that diagnosed lumbar conditions initially diagnosed after service were attributable thereto.  

Essentially, as the weight of the evidence is against a finding that the Veteran's currently claimed and manifested low back disorders, to include pars defect L5-S1; grade 1 L5-S1 spondylolisthesis; mild thoracolumbar scoliosis; lumbar sprain; degenerative disc disease (DDD) L5-S1, and degenerative joint disease (DJD)  (DDD and DJD/arthritis) were incurred in service or during the first post-service year, or were otherwise etiologically related to service by virtue of aggravation, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert. 1 Vet. App. at 53-56.  The benefit sought on appeal must therefore be denied.

      B.  Disability Manifested by Lower Extremity Numbness

The Veteran primarily claims that lower extremity numbness/loss of feeling in both legs is either directly related to service or, alternatively, has been caused or aggravated by his claimed lumbar spine disorder. 

The record contains medical evidence of a currently manifested neurological disorder of the legs.  In this regard, right S1 radiculopathy and left L4-5 radiculopathy were diagnosed upon VA examination of 2013.  

The remaining question is whether or not a currently manifested neurological disorder of the legs was incurred during or as a result of the Veteran's active military service, or is secondarily related to a service-connected disorder by virtue of causation or aggravation. 

As an initial matter, the claim brought under the secondary theory of entitlement fails because the Veteran does not have any service-connected disorder of the lumbar spine.  As explained herein, service connection is not warranted for a lumbar spine disorder and the Veteran has not claimed that his leg manifestations are attributable to any other service-connected condition.  As explained above, a service-connected condition is a required predicate for the establishment of service connection on a secondary basis.  As service connection is not in effect for a lumbar spine disorder, the claim on appeal brought under the theory service connected on a secondary basis must be denied as a matter of law.  38 C.F.R. §3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board observes that leg cramps were merely noted on the entrance examination report, but no corresponding clinical diagnosis was shown at that time.  Post-service, neurological symptoms of the legs were not documented until 2010, diagnosed as left L4-5 radiculopathy and right S1 radiculopathy in 2013.  As such, it cannot be found that a neurological condition of the legs clearly and unmistakably existed prior to service.  According, the correct analysis involves the question of service incurrence.   

As an initial matter, there is no indication of in-service incurrence of any condition or injury affecting the legs during service and continuity and chronicity of symptoms is not established.  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis. 

With respect to the theory of direct service incurrence, the most probative evidence of record does not establish that the Veteran currently has a neurological condition of the legs spine that is etiologically or causally associated with service. 

In this regard, the file contains a VA medical opinion provided in 2013 to the effect that the current diagnosis of the bilateral lower extremities is lumbar radiculopathy, caused by the congenital and pre-existing pars defect and spondylolisthesis (degenerative disc disease and degenerative arthritis).  In another VA medical opinion provided 2014, the examiner indicated that degenerative disc disease was presumed due to findings to support nerve root radiculopathy right S1 and left L4-5, and the cause is the original injury of November 1970, essentially confirming the 2013 opinion to the effect that the leg conditions were not incurred in service, but were instead due to the Veteran's pre-existing back conditions.   

Accordingly, as the conclusions reached by the VA examiner in 2013 and 2014 were based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject these competent medical opinions based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence or credible lay reports to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

The Veteran is competent, even as a layperson, to proclaim having experienced neurological symptoms of the legs.  38 C.F.R. § 3.303(b); See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, and that where lay evidence provided is credible and competent, so ultimately probative, the absence of contemporaneous medical documentation such as actual treatment records does not preclude further evaluation as to the etiology of the claimed disorder).  However, he is not capable as a layperson to offer an opinion regarding the etiology of his claimed neurological disorder of the legs.  In this regard, the questions of causation, incurrence and aggravation involve a medical subject extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The weight of the evidence confirmed by medical findings shows that the Veteran's claimed neurological disorder of the leg was not present during the Veteran's military service, and is not shown by the probative evidence to be etiologically or causally related to his military service.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disability manifested by lower extremity numbness.  There is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See generally Ortiz, 274 F. 3d at 1361; Gilbert. 1 Vet. App. at 53-56.  


ORDER

Service connection for a lumbar spine disorder, to include degenerative disc disease and spondylolisthesis at L5-S1, is denied.

Service connection for disability manifested by lower extremity numbness, to include as secondary to lumbar spine disability, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


